                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:06-CR-142-JTM-JEM
                                             )
TYRONE FUNCHESS,                             )
              Defendant.                     )

       FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
           UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On May 1, 2019, the United States Government appeared by counsel Assistant United States

Attorney Dean Lanter. Defendant Tyrone Funchess appeared in person and by counsel Kerry C.

Connor and in the custody of the United States Marshal. United States Probation Officer Rue A.

Pattison appeared. The Supervised Release Revocation Hearing was held. The Court received

evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On October 17, 2006, Defendant Funchess pled guilty to the Count II charge in the

Indictment (distribution of crack cocaine). On July 13, 2007, Judge Rudy Lozano originally

sentenced Defendant Funchess to, among other things, a term of imprisonment of 151 months

followed by 4 years of supervised release subject to specified written terms and conditions.

       On November 29, 2018, the Government filed a Petition alleging that the Defendant violated

the terms and conditions of his supervised release [DE 80], and an arrest warrant was issued. On

February 27, 2019, an Initial Appearance was held.

       On March 25, 2019, Defendant Funchess, by counsel, filed a Motion to Transfer to

Magistrate Judge, which was granted, and on April 10, 2019, Judge James Moody issued an Order
referring this case to the undersigned Magistrate Judge to conduct the Supervised Release

Revocation Hearing, to recommend modification, revocation, or termination of the supervised

release in this case, and to submit proposed findings and recommendations pursuant to 18 U.S.C.

§ 3401(i), 28 U.S.C. § 636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the May 1, 2019, Supervised Release Revocation Hearing, the undersigned

Magistrate Judge FINDS that:

       1.     Defendant Funchess has been advised of his right to remain silent, his right to

              counsel, his right to be advised of the charges against him, his right to a contested

              Supervised Release Revocation Hearing, and his rights in connection with such a

              hearing;

       2.     Defendant Funchess understands the proceedings, allegations and his rights;

       3.     Defendant Funchess knowingly and voluntarily admitted that he committed the

              offense of domestic battery, a class A misdemeanor, as set forth in the November 29,

              2018 Petition [DE 80];

       4.     This violation is a Grade C violation, Defendant’s criminal history category is VI,

              and the advisory guideline range is 8-14 months incarceration, with a statutory

              maximum of two years imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Funchess be adjudged to have committed a violation of his supervised

              release described in the November 29, 2018 Petition [DE 80];

       2.     The supervised release of Defendant Funchess be revoked;




                                                2
      3.     Defendant Funchess be ordered committed to the United States Bureau of Prisons

             forthwith to serve four months of imprisonment therein, including receipt of credit

             for time served while in federal custody; and

      4.     After successful completion of the additional term of imprisonment Defendant

             Funchess be placed on supervised release for a period of one year, with the terms of

             supervised release to include the previously imposed terms of supervised release in

             addition to the new term of participation in a domestic violence treatment program

             and following the rules and regulations of that program.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 1st day of May, 2019.

                                           s/ John E. Martin
                                           MAGISTRATE JUDGE JOHN E. MARTIN
                                           UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                              3
